Citation Nr: 1616649	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  12-00 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to increases in the (20 percent before July 17, 2012 and 60 percent from that date) ratings, for residuals of a posterior chest shell fragment wound.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:  Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his son



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1951 to October 1952 (and was awarded a Combat Infantryman Badge, a Purple Heart medal, and a Bronze Star Medal).  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In April 2015 a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In an April 2014 rating decision granted a separate 0 percent rating for a chest shell fragment wound scar, effective in July 2013.  [He has not expressed disagreement with that decision, and the matter of the rating for the scar is not before the Board.]  In July 2015, the case was remanded for additional development.  A January 2016 rating decision granted a 60 percent rating for residuals of a shell fragment wound of the posterior chest, effective July 17, 2012.  The shell fragment wound rating issue is re-characterized to reflect that "staged" ratings are now assigned, and that both "stages" are on appeal.  

The TDIU issue has been added to the appeal because a TDIU claim is part of an increased rating claim when such claim is asserted by the veteran or raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, a TDIU claim was filed in July 2013, and an April 2014 rating decision denied such claim, in part because the minimum schedular rating requirements for a TDIU rating under 38 C.F.R. § 4.16(a) were not met.  The Veteran has since been granted an increased rating for his chest shell fragment wound residuals, and now appears to meet the schedular rating requirement for a TDIU rating (requiring that that matter be revisited).  

As was noted in the previous remand, the issue of service connection for chronic obstructive pulmonary disease (COPD), claimed as secondary to service-connected residuals of a posterior chest shell fragment wound, was raised by the Veteran at the April 2015 hearing.  The Board referred the matter to the AOJ.  It is not clear however, whether the AOJ in the January 2016 rating decision adjudicated this issue when it granted an increased rating for the chest shell fragment wound residuals, as the narrative summary acknowledges that respiratory impairment was considered in the assignment of an increased rating, but the characterization of the disability (on the rating codesheet) does not acknowledge that a respiratory disability or component is service-connected (nor does the rating codesheet reflect that service connection for a respiratory disease (to include COPD) has been denied.  This matter is being returned/referred to the AOJ for clarification as to whether matter of service connection for a respiratory disability (to include COPD) has been adjudicated (and if so, for correction of the rating codesheet to reflect such action, if not it is again being referred to the AOJ for appropriate action).  38 C.F.R. § 19.9 (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As was noted above, a TDIU claim is part of an increased rating claim when such claim is raised by the record, as is the case at present.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the RO should ensure that the claim has been developed properly, to include sending a VCAA letter and considering whether a VA examination is necessary to decide the claim.  

In July 2015, the Board remanded the case in part to afford the Veteran a VA examination to assess the current nature and severity of his service-connected residuals of a posterior chest shell fragment wound.  A VA opinion was obtained in September 2015, and then the Veteran underwent a VA examination in December 2015; the examiner concluded that the Veteran's shortness of breath symptoms were related to certain comorbid lung conditions of COPD, left lung mass, and left pleural effusion, which he found were not caused by the shrapnel injury, and that results of pulmonary function testing were consistent with the Veteran's diagnosis of COPD.  (The examiner did not offer an opinion as to whether the shell fragment injury aggravated the COPD or other respiratory ailment.)  

Based on the VA examination findings (particularly pulmonary function testing) and outpatient records, the AOJ increased the rating for the Veteran's shell fragment wound residuals of the posterior chest from 20 percent to 60 percent, effective July 17, 2012.  However, the AOJ did not explain the bases for the increase in the rating and the effective date for the increase.  For example, the rating codesheet merely reflects a higher rating for residuals, shell fragment wound, posterior chest, pursuant to 38 C.F.R. § 4.97, Diagnostic Code (Code) 6843, (for restrictive lung disease such as that from traumatic chest wall defect, pneumothorax, hernia, etc.).  There is no indication whether the AOJ considered chronic obstructive pulmonary disease (COPD), under Code 6604, as a residual of the chest shell fragment wound, and if so, whether it merited a separate rating.  Further, the AOJ did not provide any explanation for the effective date of the increase; notably VA outpatient records show that on July 17, 2012 (the assigned effective date for the increase) that the Veteran was seen for treatment of disabilities other than that at issue (i.e., idiopathic thrombocytopenic purpura and chronic myelomonocytic leukemia.)  

Moreover, the AOJ was directed to consider whether a separate rating was warranted for muscle injury - as suggested by a December 2013 VA examination that found he sustained injury to Muscle Group XX, with symptoms of fatigue-pain, related to the posterior chest shell fragment wound; this was not accomplished in the January 2016 rating decision.  Under Stegall v. West, 11 Vet. App. 268, 271 (1998), a remand is necessary to ensure compliance with the Board's directive.  [To that end, it is observed that Code 6843, Note 3, indicates that in cases of gunshot wounds of the pleural cavity, only involvement of "Muscle Group XXI" will not be separately rated.]  In summary, incomplete adjudication by the AOJ on remand has left the record in a state that does not lend itself to proper appellate consideration of the matter of the rating for the shell fragment wound residuals, and corrective action in necessary. 

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ensure VCAA compliance with the duty to notify and the duty to assist on the claim for a TDIU rating.  The AOJ should send the Veteran a VCAA letter and determine whether a VA examination is necessary to determine functional impairment related solely to his service-connected disabilities and indicate how that impairment impacts on both physical and sedentary types of employment, irrespective of age .  If an examination is deemed necessary, the AOJ should arrange for one.  

2.  Thereafter, the AOJ should review the record and readjudicate the claim for a rating higher than 20 percent before July 17, 2012, and a rating higher than 60 percent from July 17, 2012, for residuals of a shell fragment wound of the posterior chest, to include whether a separate rating for muscle injury is warranted; and the claim for a TDIU rating.  The narrative by the AOJ must explain (a) the basis for the 60 percent rating, to include addressing whether COPD is considered part and parcel of the disability and whether it is a separately ratable disability (and the determinations must be reflected in the codesheet, as appropriate, and (b) the basis for the assignment of July 17, 2012 as the effective date for the increased rating.  If any benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thes claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).

